Citation Nr: 1438458	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  07-30 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to November 1997 and from January 1998 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Roanoke, Virginia has appropriately assumed jurisdiction.

The Veteran testified before the undersigned at a January 2011 Travel Board hearing.  A transcript of the hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for a neck disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a chronic right shoulder disability.

2.  The preponderance of the evidence is against a finding that the Veteran's left knee condition is related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

2.  A left knee disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in April 2011.  

The Board's remand instructed the RO to: (1) schedule the Veteran for a VA orthopedic examination to determine the etiology of any current right shoulder and left knee disabilities, and (2) readjudicate the claim.  The Veteran was scheduled for and attended January 2012 right shoulder and left knee examinations.  The RO readjudicated the claim in a February 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a April 2006 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the November 2006 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded VA examinations in January 2012.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides well-reasoned and adequately supported opinions. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

III.  Service Connection for a Right Shoulder Disability

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from a right shoulder disability, which is a result of his active duty military service.  

Service treatment records indicate that the Veteran was treated for a right shoulder strain multiple times in December 2005.  The Veteran reported experiencing recurring pain in his right shoulder at the February 2006 separation examination. 

Recent VA treatment records indicate that the Veteran has been treated with right shoulder pain consistent with cervical radiculopathy.  This is consistent with the findings of the January 2012 VA examiner that the Veteran does not have a right shoulder disability, but rather right upper extremity radiculopathy as the result of his degenerative disc disease of the cervical spine.  There is no evidence that the Veteran has had a right shoulder disability during the claims period.

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a right shoulder disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences right shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, it is these complaints that have led to his diagnosis of right upper extremity radiculopathy stemming from degenerative disc disease of the cervical spine.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a chronic right shoulder disability is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has a right shoulder disability are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a right shoulder disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

However, as noted in the Introduction, the Board has referred the issue of service connection for a neck condition, identified by the VA examiner as the cause of the Veteran's pain, to the RO for proper adjudication.  As this matter has not been previously adjudicated by the RO and as a result an appeal has not been perfected, the Board does not have jurisdiction over this matter.

IV.  Service Connection for a Left Knee Condition

The Veteran is seeking service connection for a left knee condition.  The Veteran asserts that his left knee condition is the result of active duty service.  Specifically, at his January 2011 Travel Board hearing, the Veteran identifies multiple left knee injuries resulting from approximately 60 parachute jumps in service.

As previously discussed, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran has a current diagnosis of a left knee strain.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

To the extent that the Veteran has alleged that his left knee condition is directly related to service, the Board notes that service treatment records, as reviewed by the Board and the VA examiner, document numerous episodes of treatment for left knee strains and relevant symptoms, beginning in August 1993.  The Veteran again identified left knee pain at his February 2006 separation examination.  Additionally, VA treatment records indicate a focal fissure of the Veteran's left knee.  In December 2010, a VA physician noted that it was difficult to determine if the left knee fissure existed prior to an August 2010 injury.

The January 2012 VA examiner opined that the Veteran's current left knee strain is less likely than not related to the Veteran's military active military service, to include the documented complaints of left knee pain while in service.  The examiner explained:

The Veteran had left knee pain in 1993 and was treated for a period of 2 months for this condition which completely resolved.  The next complaints of bilateral knee pain noted on routine physical exam were in 1999 and 2006.  There was not documentation of actual treatment of this knee pain, it was just noted on routine physical exam the last being his separation physical.  Then in 2010 he was seen in Orthopedics for a recurrence of left knee pain and was diagnosed with a bone bruise.  According to current literature, a bone bruise is an actual contusion that heals completely over time.  The next complaint of left knee pain was in December 2011 and he is currently being evaluated for this and is awaiting referral to Orthopedics.  He has no objective evidence on imaging of degenerative disease of the left knee.  Examination today was consistent with strain.  

Knee strains are self-limited and heal over time.  This is consistent with the Veteran's documented history where several years separate each of the left knee complaints.  It is this examiner's opinion that each of the documented left knee problems in 1993, 1999, 2006, 2010 and 2011 have occurred independently of each other [and] have no relationship to each other.  Therefore it is less likely as not that the Veteran's current diagnosis of left knee strain is caused by the complaints of left knee pain he had during military service.

The available medical evidence does not establish a direct connection between the Veteran's left knee condition and the Veteran's active military service.  The Veteran has not submitted private medical evidence establishing a link between his current left knee disability and military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between an in-service injury and current left knee disability consists solely of the Veteran's assertions.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past of a left knee condition, lacks the expertise to assert that pain-related symptoms constitute a current and chronic condition at a particular point in time.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To determine when and whether a chronic disability began requires specific medical training and is beyond the competency of the Veteran or any other lay person.  See 38 C.F.R. § 3.159(a)(1) (2013).  As such, the Veteran's own opinion is of substantially less probative value than the VA examiner's opinion.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, and this claim must be denied.




ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


